      0:18-cv-03070-JMC          Date Filed 04/17/20       Entry Number 96         Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Eric Alan Sanders,                     )               Civil Action No. 0:18-cv-03070-JMC
                                       )
                      Plaintiff,       )
                                       )
       v.                              )                               ORDER
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       The matter before the court is pro se Plaintiff Eric Alan Sanders’ Motion for Recusal

pursuant to 28 U.S.C. § 455. (ECF No. 35.) Specifically, Plaintiff claims that the undersigned (1)

has “previously displayed discriminatory animus towards [his] mental disabilities and refused to

accommodate his disabilities in proceedings before the [c]ourt” and (2) “should be recused due to

an ongoing confidential, extrajudicial matter that requires recusal.” (Id. at 3, 5.)

       Under Section 455(a), a federal judge must “disqualify [herself] in any proceeding in which

[her] impartiality might reasonably be questioned.” Recusal is unwarranted when an allegation of

impartiality is “unsupported, irrational, or highly tenuous speculation” or because the presiding

judge “possesses some tangential relationship to the proceedings.” United States v. Cherry, 330

F.3d 658, 665 (4th Cir. 2003) (citing United States v. DeTemple, 162 F.3d 279, 287 (4th Cir.

1998)). Section 455(b) further provides specific circumstances where recusal is mandated,

including “[w]here [she] has a personal bias or prejudice concerning a party.” 28 U.S.C. §

455(b)(1); Liteky v. United States, 510 U.S. 540, 567 (1994). A party must provide compelling

evidence to show bias or prejudice stemming from “an extra judicial source . . . other than what

the judge learned from [her] participation in the case.” United States v. Grinnel Corp., 384 U.S.



                                                  1
      0:18-cv-03070-JMC          Date Filed 04/17/20       Entry Number 96         Page 2 of 3




563, 583 (1966); see also Brokaw v. Mercer Cty., 235 F.3d 1000, 1025 (7th Cir. 2000).

        Here, Plaintiff points to previous court orders as evidence of animus and asserts that he

“repeatedly docketed pleadings and experts opinions . . . documenting his diagnosis of various

mental disabilities that substantially limited his ability to interact with others, especially in public

places, to social phobia, panic attacks, and other symptoms of his mental disabilities[.] [I]n other

words, Plaintiff refuted the notion that he was, in bad faith, refusing to obey the discovery orders

of the [c]ourt.” (ECF No. 35 at 3, 4 (citing Sanders v. Family Dollar Stores, Inc., C/A No. 0:15-

cv-00586-JMC).) Moreover, Plaintiff includes a footnote that states:

        [The undersigned], despite the abundance of medical evidence, also expressed
        doubt concerning Plaintiffs mental impairments by stating ‘[e]ven if the degree and
        severity of his impediments are substantiated by evidence . . .’ Also, in Plaintiff’s
        claim against [the undersigned] described Plaintiff’s documented mental
        disabilities as him ‘allegedly suffering from numerous mental impairments
        including bipolar disorder." [] [H]owever, interestingly enough, both judges do not
        refer to him as an ‘[alleged] African-American man . . .’ There are no genetic tests
        on record or any objective evidence verifying Plaintiff’s race, other than his own
        assertions. In researching, the Plaintiff cannot identity any case involving
        discrimination based on a protected trait wherein the victim is described as an
        ‘alleged’ man, an ‘alleged’ member of a religious group, of [sic] an ‘alleged’
        national origin, etc. [G.G. ex rel. Grimm v. Gloucester Cty. Sch. Bd., 822 F.3d 709
        (4th Cir. 2016), vacated and remanded, 137 S. Ct. 1239 (2017)]. The [United
        States] Court of Appeals [for the Fourth Circuit] respectfully refers to Plaintiff in
        that case, whose ‘biological sex’ is female, as ‘his’ and as ‘a transgender boy.’ No
        mention of that Plaintiff being an ‘alleged’ boy or an ‘alleged’ transgender boy.
        Plaintiff demands to be treated with the same respect and dignity.

(ECF No. 35 at 4 n. 1 (citing Sanders v. Wal-Mart Stores East LP, C/A No. 1-14-cv-03509-JMC).)

        The court finds that recusal is unwarranted in this action because Plaintiff failed to proffer

any compelling extrajudicial sources of bias or prejudice, and that the allegations are based on

irrational and highly tenuous speculation. See Cherry, 330 F.3d at 665; see also Grinnel Corp.,

384 U.S. at 583. Rather, it seems that Plaintiff simply disagrees with prior unfavorable rulings. See

Belue v. Leventhal, 640 F.3d 567, 572 (4th Cir. 2011) (“[W]hile recusal motions serve as an



                                                   2
       0:18-cv-03070-JMC         Date Filed 04/17/20        Entry Number 96       Page 3 of 3




important safeguard against truly egregious conduct, they cannot become a form of brushback

pitch for litigants to hurl at judges who do not rule in their favor.”).

        Therefore, the court DENIES Plaintiff Eric Alan Sanders’ Motion for Recusal (ECF No.

35).

        IT IS SO ORDERED.




                                                            United States District Judge

April 17, 2020
Columbia, South Carolina




                                                   3
